                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 18CR1622-BAS

                                      Plaintiff,
                      vs.

KYLE ANTHONY SHEPHARD,

                                    Defendant.                      JAN 0 9 2019
                                                           sou~~~~K. U.S.DISTRICT :.:ouRr
                                                           BY      N DISTRICT OF CALIFORNIA
                                                                                    DEPUTY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

     an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice; or

0    the Court has dismissed the case for unnecessary delay; or

D    the Court has granted the motion of the Government for dismissal, without prejudice; or

D    the Court has granted the motion of the defendant for a judgment of acquittal; or

D    a jury has been waived, and the Court has found the defendant not guilty; or

D    the jury has returned its verdict, finding the defendant not guilty;

     of the offense(s) as charged in the Indictment/Information:
     Count 1- 21 :84l(a)(l), (b)(l)(C)- Distribution ofFentanyl Resulting in Death (Felony)
      Count IS - 21:841(a)(l), (b)(l)(C) - Distribution of Fentanyl Resulting in Death




 Dated:   1/09/2019
                                                   Hon. Michael S. B g
                                                   United States Magistrate Judge
